                         MORRIS, NICHOLS, ARSHT                &   TUNNELL   LLP
                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                               (302) 658-9200
                                            (302) 658-3989 FAX
 MICHAEL J. FLYNN
 (302) 351-9661
 (302) 498-6217 FAX
 mflynn@mnat.com
                                             August 25, 2020


                                                                         VIA ELECTRONIC FILING
 The Honorable Leonard P. Stark
 J. Caleb Boggs Federal Building
 844 King Street, Unit 26, Room 6124
 Wilmington, DE 19801-3556

         Re:          Thomson Reuters Enterprise Centre GmbH v. ROSS Intelligence Inc.,
                      C.A. No. 20-613-LPS

Dear Chief Judge Stark:

       Pursuant to D. Del. LR 7.1.4, Plaintiffs Thomson Reuters and West Publishing
respectfully request oral argument on Defendant Ross Intelligence’s motion to dismiss (D.I. 11).
Briefing on the motion is now complete.

                                                         Respectfully,



                                                         Michael Flynn (# 5333)

cc:      Clerk of Court
         All counsel of record
